Citation Nr: 1742916	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  07-36 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating prior to October 20, 2011, and entitlement to a rating in excess of 10 percent from October 20, 2011, for residuals of left knee surgery.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1991 to June 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire which awarded service connection for residuals of left knee surgery, rated noncompensable.  The appeal is now before the RO in Pittsburgh, Pennsylvania, which handles all foreign resident cases. 

This matter was previously before the Board in both September 2011 and June 2014, when it was remanded for additional development.  

Subsequent to the September 2011 remand, in September 2012, the RO issued a rating decision that granted a 10 percent rating from October 20, 2011.  The issue has been characterized accordingly on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Veteran seeks entitlement to an initial compensable rating prior to October 20, 2011, and entitlement to a rating in excess of 10 percent from October 20, 2011 for residuals of left knee surgery.  The Board initially remanded this claim in September 2011 in order to obtain a VA examination to determine the severity of the Veteran's disability.  

The claim was remanded again in June 2014, when the Board directed the AOJ to retrieve private treatment records identified by the Veteran during the October 2011 VA examination and to obtain an updated VA examination, if deemed necessary.  In July 2014, the RO sent a letter addressed to the Veteran, care of his mother, to his mother's address in New Hampshire, requesting a completed VA Form 21-4142, Authorization and Consent to Release Information, for private treatment records.  To date, the Veteran has not replied to this letter or provided an updated VA Form 21-4142.  The record, however, reflects that the Veteran lives in Ireland and has a current address there.  Therefore, upon remand the RO should attempt to contact the Veteran at his current address in Ireland in an effort to identify and obtain any outstanding private treatment records.  

The Veteran was also scheduled for a VA examination with a clinician in Ireland in March 2016.  Although the examination report recorded findings regarding pain on active and passive motion and on weight bearing and non-weight bearing for the right knee, there are no results recorded relating to the left knee.  The examiner also failed to state why any such testing was not possible.  Further, the examiner did not record any range of motion measurements in the report, instead only indicating "full" for all range of motion measurement requests.  However, in describing the functional impact of the condition, the examiner indicated that the "endpoint is not reached" because of ankle problems.  It is unclear from this statement whether the examiner meant the endpoint of range of motion of the left knee or of the ankle, which also seemed to have been tested during the examination.  Additionally, the examiner's findings regarding functional loss are confusing.  In the section regarding contributing factors of disability, the examiner indicated there was no functional loss for the right lower extremity and handwrote "ankle only."  The left lower extremity was not addressed in this section.  In a separate section, the examiner addressed left knee functional loss during flare ups or when the joint is used repeatedly over time and indicated that the Veteran had some discomfort on full flexion.  Based on these notations it is unclear whether factors of functional loss for the left knee were fully considered by the examiner.

Therefore, the Board finds the VA examination is inadequate for evaluation purposes as it does not comply with the requirements of 38 C.F.R. § 4.59, as discussed in Correia v. McDonald, 28 Vet. App. 158 (2016) and does not clearly consider whether there are factors of functional loss for the left knee.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Therefore, the claim must be remanded for a new VA examination that considers functional loss and includes the results of range of motion testing for pain on both active and passive motion and in weight bearing and non-weight bearing for the left knee, specifically.  

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a letter at his current address (which has most recently been shown to be in Ireland) asking him to complete the necessary authorization forms so that VA may obtain any outstanding treatment records for his left knee, including pertinent treatment records from Dr. N.C. and Dr. M., as identified by the Veteran at the October 2011 VA examination.  

If any such records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

2. Thereafter, and after undertaking any additional development deemed necessary, the Veteran must be afforded an examination with the same examiner who conducted the March 2016 examination, or another examiner if the March 2016 examiner is unavailable, to determine the current level of severity of his service-connected left knee disability.  The electronic claims file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The examiner must conduct full range of motion studies on the left knee.  

The examiner must record the results of range of motion testing for pain on both active and passive motion and pain in weight bearing and non-weight bearing for the Veteran's left knee.  The examiner should indicate the point during range of motion at which the Veteran demonstrates objective evidence of pain.  The opposite right knee joint should also be tested if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he should clearly explain why that is so.

The examiner should provide an opinion on whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, and to describe any such additional limitation due to pain, weakness, fatigability or incoordination in terms of the degrees of additional range of motion loss.  

The examiner is advised that the Veteran is competent to report limitation during flare-ups and that his statements about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment from flares can be used to estimate additional range of motion loss, if deemed possible.  If the examiner is unable to provide an opinion in terms of loss of range-of-motion, to include as based on the Veteran's statements, he or she must fully explain why such detail feasibly could not be determined.  This explanation must explain the basis for the conclusion that any such findings would be speculative and the precise facts that cannot be determined.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




